Citation Nr: 1623352	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-16 139	)	DATE
	)
RECONSIDERATION	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right shoulder disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

In a January 2012 decision, the Board denied the Veteran's claim for an increased initial rating for his service-connected right shoulder disability.  The Veteran requested reconsideration of that decision, which was ordered by a Deputy Vice Chairman of the Board in April 2012.  Accordingly, the appeal is presently before an expanded panel of the Board, as provided by 38 U.S.C.A. § 7103(b).

This appeal was previously before the Board in February 2013 and March 2014, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is necessary before the Veteran's claims on appeal can be decided.  

After reviewing the record, the Board finds that pertinent medical evidence remains outstanding.  Specifically, in VA outpatient treatment records added to the Veteran's Virtual VA file in August 2015, there are indications that he receives private treatment for his right shoulder disability, records of which are not on file.  In this regard, July 2014 VA treatment records note that the Veteran was seen by a "community" provider for chronic pain and that he wanted to "defer" management of his shoulder pain to his non-VA providers.  Further, the Veteran's active "non-VA" medication list includes morphine, which the record consistently shows is used to treat his right shoulder pain.  Currently, there are no private treatment records associated with the claims file pertaining to the Veteran's right shoulder disability.  

Additionally, the Board notes that the Veteran was last afforded a VA examination of his right shoulder disability in December 2013.  If private treatment records are added to the record, the Veteran should be afforded the opportunity for a new examination that considers all the pertinent evidence of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify all sources of treatment-private and VA-for his right shoulder disability.  After obtaining any necessary authorizations from the Veteran, obtain copies of records from any VA or private sources identified by the Veteran, which have not already been obtained.

2.  If additional VA or private medical records are obtained, schedule the Veteran for a VA examination to address the nature and severity of the service-connected right shoulder disability.  The electronic claims file should be made accessible to the examiner for review in connection with the examination.  Any indicated studies, including range of motion studies, should be performed.  The examiner should provide all information required for rating purposes, including addressing any additional loss of function due to factors such as painful motion, weakened motion, incoordination, fatigability, or excess motion.  The examiner should also provide an opinion as to the impact of the right shoulder disability on employability.  The rationale for any opinion offered should be provided.

3.  Thereafter, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________                                        _______________________
 BRADLEY W. HENNINGS				ANTHONY C. SCIRÉ, JR.	       
     Veterans Law Judge                                                         Veterans Law Judge
  Board of Veterans' Appeals                                          Board of Veterans' Appeals



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

